Title: From John Quincy Adams to Thomas Boylston Adams, 10 May 1803
From: Adams, John Quincy
To: Adams, Thomas Boylston

With a list of debts due to the House of Bird, Savage and Bird, in Philadelphia.My dear Brother.Boston 10. May 1803
The above is a list of the debtors to Bird, Savage and Bird in Philadelphia. Ascertain and let me know whether they have all been attached, and if so, at whose suit or suits—If not, attach for me to the amount of fif sixteen thousand dollars—Let me know what the credit of the above persons, and houses is; and whether debts due by them are good for any-thing.
Your’s faithfully.
